             Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 1 of 8. PageID #: 82



                                 UNITED STATES DISTRICT COURT
 1                                NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION
 2

 3
     DOMINICK DEMASI,
 4
     Plaintiffs,
 5                                                     Case No.: 1:18-cv-01701
              v.
 6                                                     Judge James S. Gwin
     CAPITAL ONE BANK (USA) N.A.,
 7                                                     PLAINTIFF’S FIRST AMENDED
     Defendant.                                        COMPLAINT
 8

 9

10

11                    DOMINICK DEMASI’S FIRST AMENDED COMPLAINT
12   NOW COMES Plaintiff, DOMINICK DEMASI (“Plaintiff”), pursuant to rule 15(a)(1)(B) of the
13
     Federal Rules of Civil Procedure, through his attorneys, hereby alleges the following against
14
     CAPITAL ONE BANK (USA) N.A. (“Defendant”):
15
                                                INTRODUCTION
16
         1. Count I of Plaintiff’s Complaint is based on negligent violations of the Telephone
17
             Consumer Protection Act 47 U.S.C. § 227 et seq., (TCPA).
18
         2. Count II of Plaintiff’s Complaint is based on knowing and/or willful violations of the
19

20           Telephone Consumer Protection Act 47 U.S.C. § 227 et seq., (TCPA).

21                                       JURISDICTION AND VENUE

22       3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,

23           Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and

24           state courts have concurrent jurisdiction over private suits arising under the TCPA.
25


                                                     -1-

                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 2 of 8. PageID #: 83



     4. Venue is proper in the United States District Court for the Northern District of Ohio,
 1
        Eastern Division, pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this
 2

 3      District and a substantial part of the events or omissions giving rise to the herein claims

 4      occurred, or a substantial part of property that is the subject of the action is situated within

 5      this District.

 6                                            PARTIES
 7   5. Plaintiff is a natural person residing in the county of Medina, in the city of Wadsworth,
 8
        Ohio.
 9
     6. Defendant is a Delaware corporation that conducts business in the state of Ohio, with its
10
        principal place of business in McLean, Virginia.
11
     7. At all times relevant to this Complaint, Defendant has acted through its agents employees,
12
        officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
13
        subrogees, representatives and insurers.
14

15                                 FACTUAL ALLEGATIONS

16   8. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

17      debts incurred through purchases made on credit issued by Defendant.

18   9. Defendant caused Plaintiff’s cellular telephone to ring. Plaintiff’s cellular telephone

19      number is (330) 241-30XX.
20   10. Defendant’s collection calls to Plaintiff originated from telephone numbers including, but
21
        not limited to (800) 955-6600.
22
     11. Per its prior business practices, Defendant’s calls were placed with an automated telephone
23
        dialing system (“auto-dialer”).
24

25


                                                  -2-

                             PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 3 of 8. PageID #: 84



     12. Defendant placed collection calls with equipment that has the capacity to store or produce
 1
        phone numbers using a random or sequential number generator and has the ability to call
 2

 3      those numbers.

 4   13. Sophisticated debt collectors, such as Defendant, require sophisticated phone systems that

 5      are capable of storing large amounts of phone numbers and data regarding each phone

 6      number, assuring that their employee debt collection agents are being fully utilized,
 7      managing the large numbers of debt collection calls made during each day, and keeping
 8
        track of each call as well as the performance and outcome of each call for future collection
 9
        purposes.
10
     14. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47
11
        U.S.C. § 227(b)(1)(A).
12
     15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
13
        service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
14

15      227(b)(1).

16   16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an

17      automatic telephone dialing system or an artificial or prerecorded voice on her cellular

18      telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

19   17. On June 12, 2017, Plaintiff spoke with a representative for Defendant’s companies.
20      Plaintiff spoke with Defendants’ female representative (“Kayla”) and requested that
21
        Defendant cease calling Plaintiff’s cellular telephone.
22
     18. During the conversation on June 12, 2017, Plaintiff gave Defendant his name, social
23
        security number and date of birth to assist Defendant in accessing his account before
24
        asking Defendant to stop calling his cellular telephone.
25


                                                -3-

                             PLAINTIFF’S FIRST AMENDED COMPLAINT
           Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 4 of 8. PageID #: 85



       19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his cellular telephone
 1
          and/or to receive Defendant’s calls using an automatic telephone dialing system in his
 2

 3        conversation with Defendant’s representative on June 12, 2017.

 4     20. Despite Plaintiff’s request to cease, Defendant continued to call Plaintiff after June 12,

 5        2017.

 6     21. Defendant continued to place collection calls via auto-dialer to Plaintiff’s cell phone up to
 7        up to two times a day, and up to seven days a week, through February, 2018.
 8
       22. The timing and frequency of the calls from Defendant to Plaintiff’s cellular telephone,
 9
          lead Plaintiff to believe the calls from Defendant were made through an automatic
10
          telephone dialing system.
11
       23. Defendant’s collection calls to Plaintiff’s cellular telephone were placed at various times
12
          of the day and could not be predicted or anticipated.
13
       24. Plaintiff did not pick up Defendant’s calls to his cellular phone.
14

15     25. Despite Plaintiff’s request that Defendant cease placing automated collection calls,

16        Defendant placed at least forty-two (42) automated calls to Plaintiff’s cell phone.

17        Defendant believes that more telephone calls may be discovered through the discovery in

18        this litigation.

19                        FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
20                             47 U.S.C. § 227
21

22     26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

23        forth above at Paragraphs 1-25.

24

25


                                                    -4-

                                PLAINTIFF’S FIRST AMENDED COMPLAINT
          Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 5 of 8. PageID #: 86



      27. The foregoing acts and omissions of Defendant constitute numerous and multiple
 1
         negligent violations of the TCPA, including but not limited to each and every one of the
 2

 3       above cited provisions of 47 U.S.C. § 227 et seq.

 4    28. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is

 5       entitled to an award of $500.00 in statutory damages, for each and every violation,

 6       pursuant to 47 U.S.C. §227(b)(3)(B).
 7    29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
 8                     SECOND CAUSE OF ACTION
 9   KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
                           PROTECTION ACT
10                        47 U.S.C. § 227 et. seq.

11
      30. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
12
         forth above at Paragraphs 1-25.
13
      31. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing
14
         and/or willful violations of the TCPA, including but not limited to each and every one of
15

16       the above cited provisions of 47 U.S.C. § 227 et seq.

17    32. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

18       Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

19       violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

20    33. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
21                                       PRAYER FOR RELIEF
22
         WHEREFORE, Plaintiff, DOMINICK DEMASI, respectfully requests judgment be
23
      entered against Defendant, CAPITAL ONE BANK (USA) N.A., for the following:
24
                                      FIRST CAUSE OF ACTION
25


                                                    -5-

                               PLAINTIFF’S FIRST AMENDED COMPLAINT
         Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 6 of 8. PageID #: 87



     34. For statutory damages of $500.00 multiplied by the number of negligent violations of the
 1
         TCPA alleged herein (42); $21,000.00;
 2

 3   35. Actual damages and compensatory damages according to proof at time of trial;

 4                                  SECOND CAUSE OF ACTION

 5   36. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful

 6       violations of TCPA alleged herein (42); $63,000.00;
 7   37. Actual damages and compensatory damages according to proof at time of trial;
 8
                                    ON ALL CAUSES OF ACTION
 9
     38. Actual damages and compensatory damages according to proof at time of trial;
10
     39. Costs and reasonable attorneys’ fees;
11
     40. Any other relief that this Honorable Court deems appropriate.
12
                                        JURY TRIAL DEMAND
13
     41. Plaintiff demands a jury trial on all issues so triable.
14

15

16

17

18

19

20

21

22

23

24

25


                                                   -6-

                              PLAINTIFF’S FIRST AMENDED COMPLAINT
        Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 7 of 8. PageID #: 88



                                     RESPECTFULLY SUBMITTED,
 1
     DATED: October 15, 2018
 2

 3
                                     By: /s/ Peter J. Cozmyk
 4                                   Peter J. Cozmyk
 5                                   Cozmyk Law Offices
                                     Attorney for Plaintiff
 6                                   6100 Oak Tree Blvd.
                                     Independence, OH 44131
 7
                                     (440) 292-7672
 8                                   Email: pcozmyk@cozmyklaw.com
 9                                   By: s/ Alyson J. Dykes
10                                   Alyson J. Dykes
                                     Law Offices of Jeffrey Lohman, P.C
11                                   4740 Green River Rd., Ste 206
12
                                     Corona, CA 92880
                                     T: (866) 329-9217
13                                   E: Alysond@jlohman.com
                                     Attorney for Plaintiff
14
                                     Pro hac vice application to follow
15

16

17

18

19

20

21

22

23

24

25


                                         -7-

                         PLAINTIFF’S FIRST AMENDED COMPLAINT
            Case: 1:18-cv-01701-JG Doc #: 10 Filed: 10/15/18 8 of 8. PageID #: 89




 1

 2                                  CERTIFICATE OF SERVICE

 3   I hereby certify that the foregoing Plaintiff’s First Amended Complaint was filed using the

 4   Court’s CM/ECF system on October 15, 2018, which will send notice to all parties.

 5
                                                          /s/ Peter J. Cozmyk
 6                                                        Peter J. Cozmyk
                                                          Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                    -8-

                                 PLAINTIFF’S FIRST AMENDED COMPLAINT
